DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/3/21 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11/122,557. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping below: 

Instant Application
Patent No: 11/122,557
1. A control information receiving method, wherein the method comprises: receiving configuration information of a control channel from a network device, wherein the configuration information indicates a time-frequency resource of the control channel, and the configuration information indicates at least one resource element set, wherein the time-frequency resource of the control channel corresponds to at least one control channel element, each of the at least one control channel element has six resource element groups, each of the at least one control channel element includes one or more of the at least one resource element set, each of the six resource element groups belongs to one of the one or more of the at least one resource element set, each of the one or more of the at least one resource element set has two, three, or six resource element groups, and wherein each of the six resource element groups occupies one orthogonal frequency division multiplexing (OFDM) symbol in time domain, and occupies 12 contiguous subcarriers in frequency domain; receiving control information based on the configuration information from the network device.
1. A control information transmission method, wherein the method comprises: determining a time-frequency resource of the control channel, wherein the time-frequency resource of the control channel corresponds to at least one control channel element, each of the at least one control channel element has six resource element groups, each of the at least one control channel element includes at least one resource element sets, each of the six resource element groups belongs to one of the one or more resource element sets, each of the one or more resource element sets has two, three, or six resource element groups, and wherein each of the one or more resource element groups occupies one orthogonal frequency division multiplexing (OFDM) symbol in time domain, and occupies 12 contiguous subcarriers in frequency domain; mapping control information to the at least one resource element set; sending control information to the terminal device.

‘557 teaches does not teach receiving. It would have been obvious to one of ordinary skill in the art at the time of filing to apply the transmission of ‘557 to the receiving end because it is well known that if data is transmitted it will be received.
2. The method according to claim 1, wherein each of the one or more of the at least one resource element set has two resource element groups, wherein the two resource element groups occupy one OFDM symbol in the time domain, and occupy two contiguous resource blocks in the frequency domain.
2. The method according to claim 1, wherein each of the one or more resource element set has two resource element groups, wherein the two resource element groups occupy one OFDM symbol in the time domain, and occupy two contiguous resource blocks in the frequency domain.
3. The method according to claim 1, wherein each of the one or more of the at least one resource element set has six resource element groups, wherein the six resource element groups occupy one OFDM symbol in the time domain, and occupy six contiguous resource blocks in the frequency domain.
3. The method according to claim 1, wherein each of the one or more resource element set has six resource element groups, wherein the six resource element groups occupy one OFDM symbol in the time domain, and occupy six contiguous resource blocks in the frequency domain.
4. The method according to claim 1, wherein each of the one or more of the at least one resource element set has two resource element groups, wherein the two resource element groupsAttorney Docket No.: 43968-0996002 / Client Ref: 85415826US17 occupy two contiguous OFDM symbols in the time domain, and occupy one resource block in the frequency domain.
4. The method according to claim 1, wherein each of the one or more resource element set has two resource element groups, wherein the two resource element groups occupy two contiguous OFDM symbols in the time domain, and occupy one resource block in the frequency domain.
5. The method according to claim 1, wherein each of the one or more of the at least one resource element set has six resource element groups, wherein the six resource element groups occupy two contiguous OFDM symbols in the time domain, and occupy three contiguous resource blocks in the frequency domain.
5. The method according to claim 1, wherein each of the one or more resource element set has six resource element groups, wherein the six resource element groups occupy two contiguous OFDM symbols in the time domain, and occupy three contiguous resource blocks in the frequency domain.
6. The method according to claim 1, wherein each of the one or more of the at least one resource element set has three resource element groups, wherein the three resource element groups occupy three contiguous OFDM symbols in the time domain, and occupy one resource block in the frequency domain.



6. The method according to claim 1, wherein each of the one or more resource element set has three resource element groups, wherein the three resource element groups occupy three contiguous OFDM symbols in the time domain, and occupy one resource block in the frequency domain.
7. The method according to claim 1, wherein each of the one or more of the at least one resource element set has six resource element groups, wherein the six resource element groups occupy three contiguous OFDM symbols in the time domain, and occupy two contiguous resource blocks in the frequency domain.
7. The method according to claim 1, wherein each of the one or more resource element set has six resource element groups, wherein the six resource element groups occupy three contiguous OFDM symbols in the time domain, and occupy two contiguous resource blocks in the frequency domain.
8. The method according claim 1, wherein the control information is mapped to the at least one resource element set.



	
8. The method according to claim 1, further comprises: sending configuration information of the control channel, wherein the configuration information indicates the time-frequency resource of the control channel and the at least one control channel element.
9. A control information receiving apparatus, wherein the apparatus comprises: a storage medium including executable instructions; and a processor; wherein the executable instructions, when executed by the processor, cause the apparatus to: receive configuration information of a control channel from a network device, wherein the configuration information indicates a time-frequency resource of the control channel, and the configuration information indicates at least one resource element set, wherein the time-frequency resource of the control channel corresponds to at least one control channel element, each of the at least one control channel element has six resource Attorney Docket No.: 43968-0996002 / Client Ref: 85415826US17 element groups, each of the at least one control channel element includes one or more of the at least one resource element set, each of the six resource element groups belongs to one of the one or more of the at least one resource element set, each of the one or more of the at least one resource element set has two, three, or six resource element groups, and wherein each of the six resource element groups occupies one orthogonal frequency division multiplexing (OFDM) symbol in time domain, and occupies 12 contiguous subcarriers in frequency domain; receive control information based on the configuration information from the network device.
9. A control information transmission apparatus, wherein the apparatus comprises: a storage medium including executable instructions; and a processor; wherein the executable instructions, when executed by the processor, cause the apparatus to: determine a time-frequency resource of the control channel, wherein the time-frequency resource of the control channel corresponds to at least one control channel element, each of the at least one control channel element has six resource element groups, each of the at least one control channel element includes at least one resource element sets, each of the six resource element groups belongs to one of the one or more resource element sets, each of the one or more resource element sets has two, three, or six resource element groups at least one resource, and wherein each of the one or more resource element groups occupies one orthogonal frequency division multiplexing (OFDM) symbol in time domain, and occupies 12 contiguous subcarriers in frequency domain; map control information to the at least one control channel element; and send the control information to the terminal device.
‘557 teaches does not teach receiving. It would have been obvious to one of ordinary skill in the art at the time of filing to apply the transmission of ‘557 to the receiving end because it is well known that if data is transmitted it will be received.
10. The apparatus according to claim 9, wherein each of the one or more of the at least one resource element set has two resource element groups, wherein the two resource element groups occupy one OFDM symbol in the time domain, and occupy two contiguous resource blocks in the frequency domain.


10. The apparatus according to claim 9, wherein each of the one or more resource element set has two resource element groups, wherein the two resource element groups occupy one OFDM symbol in the time domain, and occupy two contiguous resource blocks in the frequency domain.
11. The apparatus according to claim 9, wherein each of the one or more of the at least one resource element set has six resource element groups, wherein the six resource element groups occupy one OFDM symbol in the time domain, and occupy six contiguous resource blocks in the frequency domain.
11. The apparatus according to claim 9, wherein each of the one or more resource element set has six resource element groups, wherein the six resource element groups occupy one OFDM symbol in the time domain, and occupy six contiguous resource blocks in the frequency domain.
12. The apparatus according to claim 9, wherein each of the one or more of the at least one resource element set has two resource element groups, wherein the two resource element groups occupy two contiguous OFDM symbols in the time domain, and occupy one resource block in the frequency domain.
12. The apparatus according to claim 9, wherein each of the one or more resource element set has two resource element groups, wherein the two resource element groups occupy two contiguous OFDM symbols in the time domain, and occupy one resource block in the frequency domain.
13. The apparatus according to claim 9, wherein each of the one or more of the at least one resource element set has six resource element groups, wherein the six resource element groups occupy two contiguous OFDM symbols in the time domain, and occupy three contiguous resource blocks in the frequency domain.

13. The apparatus according to claim 9, wherein each of the one or more resource element set has six resource element groups, wherein the six resource element groups occupy two contiguous OFDM symbols in the time domain, and occupy three contiguous resource blocks in the frequency domain.
14. The apparatus according to claim 9, wherein each of the one or more of the at least one resource element set has three resource element groups, wherein the three resource element groups occupy three contiguous OFDM symbols in the time domain, and occupy one resource block in the frequency domain.
14. The apparatus according to claim 9, wherein each of the one or more resource element set has three resource element groups, wherein the three resource element groups occupy three contiguous OFDM symbols in the time domain, and occupy one resource block in the frequency domain.
15. The apparatus according to claim 9, wherein each of the one or more of the at least one resource element set has six resource element groups, wherein the six resource element groups occupy three contiguous OFDM symbols in the time domain, and occupy two contiguous resource blocks in the frequency domain.
15. The apparatus according to claim 9, wherein each of the one or more resource element set has six resource element groups, wherein the six resource element groups occupy three contiguous OFDM symbols in the time domain, and occupy two contiguous resource blocks in the frequency domain.
16. The apparatus according claim 9, wherein the control information is mapped to the at least one resource element set.
16. The apparatus according to claim 9, wherein the executable instructions, when executed by the processor, further cause the apparatus to: send configuration information of the control channel, wherein the configuration information indicates the time-frequency resource of the control channel and the at least one control channel element.
17. A non-transitory computer-readable storage medium comprising executable instructions, wherein the executable instructions, when executed by a computer system, cause the computer system to: receive configuration information of a control channel from a network device, wherein the configuration information indicates a time-frequency resource of the control channel, and the configuration information indicates at least one resource element set, wherein the time-frequency resource of the control channel corresponds to at least one control channel element, each of the at least one control channel element has six resource element groups, each of the at least one control channel element includes one or more of the at least one resource element set, each of the six resource element groups belongs to one of the one or more of the at least one resource element set, each of the one or more of the at least one resource element set has two, three, or six resource element groups, and wherein each of the six resource element groups occupies one orthogonal frequency division multiplexing (OFDM) symbol in time domain, and occupies 12 contiguous subcarriers in frequency domain; receive control information based on the configuration information from the network device.
17. A non-transitory computer-readable storage medium comprising executable instructions, wherein the executable instructions, when executed by a computer system, cause the computer system to: determine a time-frequency resource of the control channel, wherein the time-frequency resource of the control channel corresponds to at least one control channel element, each of the at least one control channel element has six resource element groups, each of the at least one control channel element includes at least one resource element sets, each of the six resource element groups belongs to one of the one or more resource element sets, each of the one or more resource element sets has two, three, or six resource element groups, and wherein each of the one or more resource element groups occupies one orthogonal frequency division multiplexing (OFDM) symbol in time domain, and occupies 12 contiguous subcarriers in frequency domain; map control information to the at least one control channel element set; and send the control information to the terminal device.
‘557 teaches does not teach receiving. It would have been obvious to one of ordinary skill in the art at the time of filing to apply the transmission of ‘557 to the receiving end because it is well known that if data is transmitted it will be received.
18. The non-transitory computer-readable storage medium according to claim 17, wherein each of the one or more of the at least one resource element set has two resource element groups; wherein the two resource element groups occupy one OFDM symbol in the time domain, and occupy two contiguous resource blocks in the frequency domain; or the two resource element groups occupy two contiguous OFDM symbols in the time domain, and occupy one resource block in the frequency domain.
	
18. The non-transitory computer-readable storage medium according to claim 17, wherein each of the one or more resource element set has two resource element groups; wherein the two resource element groups occupy one OFDM symbol in the time domain, and occupy two contiguous resource blocks in the frequency domain; or the two resource element groups occupy two contiguous OFDM symbols in the time domain, and occupy one resource block in the frequency domain.
19. The non-transitory computer-readable storage medium according to claim 17, wherein each of the one or more of the at least one resource element set has six resource element groups; wherein the six resource element groups occupy one OFDM symbol in the time domain, and occupy six contiguous resource blocks in the frequency domain; the six resource element groups occupy two contiguous OFDM symbols in the time domain, and occupy three contiguous resource blocks in the frequency domain; or the six resource element groups occupy three contiguous OFDM symbols in the time domain, and occupy two contiguous resource blocks in the frequency domain.
19. The non-transitory computer-readable storage medium according to claim 17, wherein each of the one or more resource element set has six resource element groups; wherein the six resource element groups occupy one OFDM symbol in the time domain, and occupy six contiguous resource blocks in the frequency domain; the six resource element groups occupy two contiguous OFDM symbols in the time domain, and occupy three contiguous resource blocks in the frequency domain; or the six resource element groups occupy three contiguous OFDM symbols in the time domain, and occupy two contiguous resource blocks in the frequency domain.
20. The non-transitory computer-readable storage medium according to claim 17, wherein each of the one or more of the at least one resource element set has three resource element groups, wherein the three resource element groups occupy three contiguous OFDM symbols in the time domain, and occupy one resource block in the frequency domain.
20. The non-transitory computer-readable storage medium according to claim 17, wherein each of the one or more resource element set has three resource element groups, wherein the three resource element groups occupy three contiguous OFDM symbols in the time domain, and occupy one resource block in the frequency domain.



Drawings
The drawings were received on 11/23/21.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/3/21 has been considered by the examiner.

Allowable Subject Matter
Claims 1-20 contain allowable subject matter.

Claims 1-20 contain allowable subject matter over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following limitations: 

In claim 1, … configuration information indicates at least one resource element set, wherein the time-frequency resource of the control channel corresponds to at least one control channel element, each of the at least one control channel element has six resource element groups, each of the at least one control channel element includes one or more of the at least one resource element set, each of the six resource element groups belongs to one of the one or more of the at least one resource element set, each of the one or more of the at least one resource element set has two, three, or six resource element groups, and wherein each of the six resource element groups occupies one orthogonal frequency division multiplexing (OFDM) symbol in time domain, and occupies 12 contiguous subcarriers in frequency domain…in combination with other limitations recited as specified in Claim 1.

The first closest prior art of record is Nokia et al., "On DL control channel design for shorter TTI operation," 3GPP TSG-RAN WG1 Meeting #88, R1-1702013, Athens, Greece, 13-17 February 2017, 8 pages (as disclosed in the IDS). Nokia teaches a control information transmission method (Nokia, Sec 1, method of eNB informing of control information sPDCCH), wherein the method comprises: determining configuration information of a control channel, wherein the configuration information comprises at least one of frequency domain information or time domain information, the at least one of frequency domain information or time domain information indicates a time-frequency resource occupied by the control channel (Nokia, Section 1, determining the configuration of sPDCCH resources in the time and frequency domain of the control channel), and the configuration information further comprises indication information indicating a quantity of at least one resource element set, wherein the time-frequency resource occupied by the control channel comprises the at least one resource element set (Nokia, Section 4 2nd para, the configuration indicates either single or multiple resource sets (quantity)); mapping control information to one or more of the at least one resource element set based on the configuration information (Nokia, Section 4 2nd para, each resource set  contains (mapped) to sCCE, control information); sending the configuration information to a terminal device (Nokia, Sec 5, provided the configuration information by higher layers to a UE) ; and sending the control information to the terminal device (Nokia, Sec 1, sPDCCH is transmitted).  Nokia does not teach the italicized limitations above.

The second closest prior art of record is Yeon et al (Pub No: 2006/0215780). Yeon teaches a method for transmitting in an OFDMA system with values mapped to subchannels.  Yeon does not teach the italicized limitations above.
For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pelletier et al (Pub No: 2013/0322413) Fig 2-5
Huang et al (Pub No: 2019/0349067) [0013]-[0050]


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469